Title: From James Madison to John Rodgers, 28 June 1802
From: Madison, James
To: Rodgers, John


Sir,
Department of State June 28th. 1802.
I have received and laid before the President your narrative dated June 1802; of the outrages committed on you in St. Domingo, under the administration of that Island. The proper use will be made of the facts stated in this document, to support the remonstrances to the French Republic, and to urge the satisfaction due from it to the United States, and which ought equally to flow from its own sense of justice. In the mean time, I am authorized to assure you of the particular sensibility with which the President has received this detail of the injuries and indignities offered to you, and that he takes all the interest in your case which ought to be inspired by that of so respectable and deserving a citizen. I am &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).


